IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30923
                         Summary Calendar




GEORGE STEVEN TABOR

                Plaintiff - Appellant

     v.


CITY OF SHREVEPORT; ET AL

                Defendants

CITY OF SHREVEPORT; BO WILLIAMS, Mayor;
STEVE PRATOR, Chief of Police; JONDUKE BONANNO

                Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
             for the Western District of Louisiana
                       USDC No. 98-CV-693
                      --------------------
                          June 7, 2000

Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     George Steven Tabor appeals the district court’s grant of

the appellees’ motion for summary judgment and dismissal for

failure to state a claim upon which relief may be granted.   Tabor

contends that the district court erred in determining that 1) the

conduct alleged against Jonduke Bonanno was not actionable as a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30923
                                -2-

Fourth Amendment claim under § 1983, 2) probable cause supported

the seizure of Tabor’s vehicle, and 3) the City of Shreveport,

Mayor Bo Williams, and Chief of Police Steve Prator were not

liable for the seizure and impoundment of Tabor’s vehicle.

     The district court granted Bonanno’s motion for summary

judgment.   Although the City of Shreveport, Williams, and Prator

moved for dismissal pursuant to Fed. R. Civ. P. 12(b)(6), the

district court also applied the summary judgment standard when

dismissing their claims.   Accordingly, the de novo summary

judgment standard of review is applied here in addressing all of

Tabor’s arguments.

     We have reviewed the record and and briefs submitted by the

parties and affirm the district court’s ruling with respect to

the Fourth Amendment claim against Bonanno and the claims against

the City of Shreveport, Williams, and Prator.   See Monell v.

Dept. of Social Serv. of City of New York, 436 U.S. 658, 694

(1978); Alton v. Texas A&M Univ., 168 F.3d 196, 200 (5th Cir.

1999); Petta v. Rivera, 143 F.3d 895 (5th Cir. 1998); Lynch v.

Cannatella, 810 F.2d 1363, 1376 (5th Cir. 1987).

     Because we find probable cause existed to seize Tabor’s van,

we affirm the district court’s grant of summary judgment for that

issue on an alternate ground.   See Esteves v. Brock, 106 F.3d

674, 676 (5th Cir. 1997); United States v. Cooper, 949 F.2d 737,

746-47 (5th Cir. 1991).

     AFFIRMED.